

Amendment No. 1
 
To
 
Asset Purchase and Sale Agreement
 
This AMENDMENT NO. 1 TO ASSET PURCHASE AND SALE AGREEMENT (this “Amendment”) is
entered to as of this 8th day of February, 2008 and reinstates and amends in
certain respects that certain ASSET PURCHASE AND SALE AGREEMENT (the “Original
Agreement” and as amended by this AMENDMENT, the “Agreement”) made and entered
into as of October 8, 2007 (the “Effective Date”) by and among PACIFIC THEATRES
EXHIBITION CORP., a California corporation (“Pacific”), CONSOLIDATED AMUSEMENT
THEATRES, INC., a Hawaii corporation (“Consolidated” and, collectively with
Pacific, “Seller”), MICHAEL FORMAN and CHRISTOPHER FORMAN (collectively, the
“Formans”), on the one hand, and CONSOLIDATED AMUSEMENT THEATRES, INC, a Nevada
corporation (“Buyer”), and READING INTERNATIONAL, INC., a Nevada corporation
(“RDI”), on the other hand, with reference to the following facts:
 
 
A.
WHEREAS, certain matters have arisen since the Effective Date which the parties
wish to address, and

 
 
B.
WHEREAS, the parties desire, notwithstanding these developments, to proceed with
the transaction as set forth in the Original Agreement as modified by this
Amendment,

 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants, agreements, representations and warranties herein contained, the
parties hereby agree as follows:
 
 
1.           The parties hereby reinstate and adopt the Original Agreement and
agree that  except as amended by this Amendment, the terms of the Original
Agreement will continue in full force and effect without modification.  Unless
otherwise specifically defined in this Amendment, all terms used herein will
have the same meaning as set forth in the Original Agreement.  However, the term
“Notes” as used in the Original Agreement is amended at each place where such
term is used and replaced with the term “Note”, and all other grammatical
changes required to reflect the fact that the term has been changed from the
plural “Notes” to the singular “Note” will be deemed made as appropriate.
 
 
2.           The first paragraph of Section 2.1 of the Original Agreement is
deleted and replaced with the following:
 
“2.1           Purchase Price.  The purchase price for the Purchased Assets
shall be Thirty-Two Million Dollars ($32,000,000), which shall be subject to
adjustment and

 
1

--------------------------------------------------------------------------------

 

reimbursement as hereinafter provided (the “Purchase Price”).  The Purchase
Price shall be payable as follows:”


3.           The third sentence of Section 2.1.1 of the Original Agreement is
hereby amended to read in its entirety as follows:


“(a) The Deposit, along with the Interest Factor, shall be either (i) returned
to RDI at the Closing or (ii) returned to RDI, within five (5) Business Days
after termination of this Agreement, if this Agreement is terminated prior to
the Closing as provided herein.”


4.           Section 2.1.2 of the Original Agreement is deleted and replaced
with the following:


“2.1.2                      Purchase Price.  Buyer shall pay to Seller, at the
Closing, the entire Purchase Price by wire transfer of immediately available
funds to an account or accounts designated by Seller.  Seller shall designate
the account or accounts not less than two (2) Business Days prior to the Closing
Date.”
 
5.           Section 2.5 of the Original Agreement is deleted and replaced with
the following:
 
“2.5           Payment of Adjustments to and Reimbursements of the Purchase
Price.  If, pursuant to Sections 2.2 or 2.3, it is determined after the Closing
Date that Buyer shall be obligated to pay any amounts to Seller, then Buyer
shall make such payments in full to Seller within ten (10) days after such
amount is finally determined to be due.  Conversely, if, pursuant to Sections
2.2 or 2.3, it is determined after the Closing Date that Seller shall be
obligated to pay any amounts to Buyer, then such amounts shall be credited
against the obligations of “RCH, Inc.” (as defined in Section 5.6.1) to Seller
under the “Note” (as defined in Section 5.6.1), such credit to be applied,
effective as though applied from the Closing Date, first against principal and
then against accrued interest.
 
 
6.           Schedule 2.7 to the Original Agreement is deleted and replaced with
the Schedule 2.7 attached to this Amendment.
 
7.           Each party hereby irrevocably waives the condition precedent to
such party’s obligation to close the transactions contemplated by the Agreement
that the parties receive the consent to the assignment by Seller to Buyer of
Seller’s interest under the Pearlridge West 16 Lease from the master landlord
under such Lease (the “Pearlridge Master Landlord”).   Buyer’s waiver of the
foregoing is based upon Seller’s representation to Buyer that Pearlridge Master
Landlord has orally stated to Seller that

 
2

--------------------------------------------------------------------------------

 

the consent of the Pearlridge Master Landlord is not required in connection with
such assignment.


 
8.           Section 5.6 of the Original Agreement is deleted and replaced with
the following:
 
“5.6           Loan to Reading Consolidated Holdings, Inc.
 
“5.6.1                      Concurrently with the Closing, and subject to the
satisfaction or waiver of all other conditions precedent set forth in this
Article 5, Seller (or an Affiliate or Affiliates of Seller) (the “Lender”) shall
have made a loan to Reading Consolidated Holdings, Inc., a Nevada corporation
(“RCH, Inc.”), the parent company of Consolidated Amusement Holdings, Inc., a
Nevada corporation (“CAH, Inc”), which is the parent company of Buyer, in the
principal amount of Twenty-One Million Dollars ($21,000,000) (the “RCH
Loan”).   The original principal amount of the Loan shall be subject to
reduction pursuant to Section 2.5, above.   The RCH Loan shall be evidenced by a
Promissory Note in substantially the form of Exhibit C-1 (the “RCH Note”),
attached hereto.
 
“5.6.2                      The RCH Note will be secured by a pledge of the
stock of all of the issued and outstanding shares of capital stock of CAH, Inc.
(determined on a fully diluted and converted basis) pursuant to a Stock Pledge
Agreement in the form of Exhibit K attached hereto (the “Pledge and Security
Agreement”).   RCH, Inc. will own  all of the issued and outstanding shares of
capital stock of CAH, Inc. (determined on a fully diluted and converted basis)
and CAH, Inc. will own all of the issued and outstanding shares of capital stock
of Buyer (determined on a fully diluted and converted basis).    RCH, Inc. will
agree in the Pledge Agreement (i) not to permit CAH, Inc. to incur any material
indebtedness (other guarantees of the obligations of Buyer) or material
liabilities (including liabilities for general and administrative obligations),
and to cause CAH, Inc. to do no business other than the holding of the
securities of Buyer and the guarantee of the obligations of Buyer, and (ii) not
to permit Buyer to make any payments or reimbursements to RDI or any of its
affiliates other than as provided in the Management Agreement attached as
Exhibit 5.6.2 hereto (provided that it is understood that the obligation of the
Manager under the Management Agreement may be assigned to any affiliate of
RDI).”
 
9.           Section 10.2 of the Original Agreement is hereby deleted and shall
of no further force or effect.    For purposes of clarity, the condition
precedent set
 
 
3

--------------------------------------------------------------------------------

 

forth in Section 5.7 of the Original Agreement shall remain in full force and
effect without modification; provided, however that the parties acknowledge and
agree that the terms of General Electric Capital Corporation’s original lending
commitment are currently being renegotiated,  that the financing condition set
forth in Section 5.7 of the Original Agreement is to apply to the funding of
such financing on such terms, if any, as may ultimately renegotiated between
Buyer and its lender.  As a point of clarification, if Buyer and its lender
should ultimately fail to reach agreement as to the revised terms or if Buyer’s
lender should for any other reason fail to fund, then the financing condition
set forth in Section 5.7 of the Original Agreement shall be deemed not to have
been satisfied.
 
 
 10.           A new Section 7.15 is hereby added to the Original Agreement as
follows:
 
 
“7.15                      Sublease of Retail Portions of the Kapolei
Property.  At and simultaneously with the Closing, Buyer (as sublandlord) and
Seller (as subtenant) will enter into a sublease in substantially the form of
Exhibit L attached hereto (the “Kapolei Retail Area Sublease”) of those portions
of the Kapolei 16 Property occupied by the retail leases set forth on Exhibit
A-2 of the Original Agreement (the “Kapolei Retail Leases”), and Buyer will
assign to Seller the Kapolei Retail Leases.  The parties acknowledge and agree
that, for purpose of the Kapolei Retail Area Sublease, the net cash flow for the
Kapolei Retail Leases for the 12 months ended June 30, 2007 was $228,732.”
 
 
11.           Section 9.1 of the Original Agreement is hereby deleted and
replaced with the following:
 
“9.1           Closing Date.  Subject to the satisfaction (or waiver by Buyer or
Seller as provided therein) of the conditions precedent in Articles 5 and 6
hereof, the transactions contemplated by this Agreement shall be consummated at
a closing (the “Closing”) at the offices of Weissmann Wolff Bergman Coleman
Grodin & Evall, LLP, 9665 Wilshire Boulevard, Ninth Floor, Beverly Hills,
California 90212.  The Closing shall occur on Friday, February 15, 2008 (the
“Scheduled Closing Date”).  The date of the Closing is sometimes referred to
herein as the “Closing Date.”  The Closing shall be effective as of 8:00 a.m.
(local time) on the Closing Date.”
 
 
12.           New Sections 9.2.10, 9.2.11 and 9.2.12 are hereby added to the
Original Agreement as follows:
 
 
“9.2.10  RCH Note and Pledge Agreement.  The RCH Note and the Pledge Agreement,
each duly executed by RCH, Inc.

 
 
“9.2.11  Kahala Management Agreement.  Duly executed counterparts of the Kahala
Management Agreement by and between

 
 
4

--------------------------------------------------------------------------------

 

 
Buyer and Seller with respect to the Theater operated at the premises covered by
the “Kahala 8 Lease” (as defined in Exhibit A-1) in substantially the form of
Exhibit M attached hereto.

 
 
“9.2.12  Kapolei Retail Area Sublease. Duly executed counterparts of the Kapolei
Retail Area Sublease.”

 
 
13.           The Original Agreement is hereby amended to provide that although
the Theater operated pursuant to the Kahala 8 Lease shall remain a “Theater” for
all purposes under the Agreement, Seller shall not assign its rights as tenant
under the Kahala 8 Lease to Buyer and, in lieu thereof, the parties shall enter
into the Kahala Management Agreement at the Closing.  Accordingly, obtaining the
consent of the landlord under the Kahala 8 Lease to the assignment of the Kahala
8 Lease from Seller to Buyer shall not be a condition precedent to any party’s
obligation to consummate the transactions contemplated by the Agreement.
However, Seller acknowledges and agrees that Buyer is making no representation
or warranty as to the effectiveness of that management agreement under the
Kahala 8 Lease or that the management agreement is permitted under the Kahala 8
Lease.   Seller shall indemnify, hold harmless and defend Buyer against any and
all claims, loss or liability resulting from any assertion by the landlord under
the Kahala 8 Lease that the management agreement is not effective and/or that it
is not permitted under the Kahala 8 Lease to the extent provided in the Kahala
Management Agreement. Without limiting the generality of the foregoing, and
notwithstanding that the Kahala 8 Lease shall not be assigned by Seller to Buyer
at Closing, the Purchased Assets shall continue to include all furniture,
fixtures, equipment and inventory located at the Theater operated under the
Kahala 8 Lease.
 
 
14.           Buyer agrees to change its name to Consolidated Entertainment,
Inc. within ten (10) days following the Closing Date.
 
 
15.           Exhibit B to the Original Agreement is hereby replaced in its
entirety by Exhibit B to this Amendment.  Schedule 3.1.3 to the Original
Agreement is hereby replaced in its entirety by Schedule 3.1.3 to this
Amendment.  Exhibits C-1 and C-2 to the Original Agreement are hereby deleted
and replaced by Exhibit C-1 to this Amendment.
 
 
16.           Section 7.7 of the Original Agreement is hereby amended to provide
that Buyer shall honor and redeem all Coupons and Passes presented at the
Theaters for a period of two (2) years after the Closing Date, in lieu of the
one (1) year period set forth in the Purchase Agreement.
 
 
17.           Seller agrees to leave for Buyer the following amount of cash at
each Theater on the Closing Date: (i) Seller shall leave for Buyer the sum of
$2,000 at each of the following Theaters: Kaahumanu and Kukui; (ii) Seller shall
leave for Buyer the sum of  $4,000 at each of the following Theaters: Town
Square, Grossmont, Carmel
 

 
5

--------------------------------------------------------------------------------

 

 
Mountain, Gaslamp, Pearlridge, Kahala, Kapolei, Koko Marina, and Koolau; and
(ii) Seller shall leave for Buyer the sum of $10,000 at each of the following
Theaters: Valley Plaza, Mililani, Ward, and Rohnert Park.  Seller shall be
entitled to an increase in the Purchase Price payable at the Closing equal to
the amount of such cash.
 
 
18.           Buyer has agreed to assume the union contracts set forth as
Exhibit 18 to this Amendment.  Notwithstanding such assumption, it is
acknowledged and agreed that Buyer is not assuming any responsibility for any
liabilities or obligations that may have accrued under either such contract or
any predecessor contract or agreement with such unions prior to the
Closing.   For example, in the event of any present or future underfunding of
any benefit or retirement plan, program or fund, Buyer’s obligation shall be
calculated only by reference to the hours worked by employees subsequent to the
Closing Date, and Seller shall be responsible for any balance of any liability,
if applicable, with respect to any such underfunding.  The parties agree that
the union contracts listed set forth on Exhibit 18 shall be deemed Material
Contracts for purposes of Section 3.7.
 
 
19.           Concurrently with the Closing, Seller shall sell, transfer and
assign to Buyer, and Buyer shall purchase and acquire from Seller, the 2004 Ford
E350 (Econoline 350) Van (VIN # 1FTNE24L13HC03895) (the “Van”) for a purchase
price of $8,000.00.  The purchase price for the Van shall be paid by Buyer to
Seller by wire transfer of immediately available funds at Closing.  The  Van is
sold on an “as is” basis, without any representations or warranties of any
kind.   Buyer shall be solely responsible for any taxes or assessments which may
arise from the transfer of the Van, including from submission to the Hawaii
Department of Motor Vehicles of an application for change of title to the Van.
 
 
20.           Buyer hereby agrees that, if the landlord under the Gaslamp 15
Lease (as defined in Exhibit A-1) conditions its consent to the assignment of
such lease to Buyer’s Affiliate (the “Gaslamp Assignee”) on the Gaslamp
Assignee’s agreement to make monthly or quarterly impound payments of the
Gaslamp Assignee’s share of real property taxes and/or insurance costs, Buyer
and the Gaslamp Assignee shall consent to make such payments as so requested by
such landlord.    The parties agree that notwithstanding the provisions of the
agreement to which the Gaslamp Assignee and Seller are parties evidencing the
assignment and assumption of the Gaslamp 15 Lease, that the Gaslamp Assignee
shall have no responsibility for any obligation of the tenant under the Gaslamp
15 Lease to the extent arising prior to the Closing Date, that Seller shall
continue to have responsibility for all tenant obligations under the Gaslamp 15
Lease to the extent arising prior to the Closing Date, and that Seller will
indemnify Buyer against any liability for any such obligation, such indemnity to
be without setoff, deductible or any time limitation other than the applicable
statute of limitations.
 
 
21.           Intentionally omitted.
 
 
6

--------------------------------------------------------------------------------

 
 
22.           Buyer hereby represents and warrants that its credit agreement
with its lender includes the following provision:
 
 
“Assignment of Representations, Warranties, Covenants, Indemnities and Rights.
Agent shall have received a duly executed copy of an Assignment of
Representations, Warranties, Covenants, Indemnities and Rights in respect of
Borrower's and Reading’s rights under the Acquisition Agreement, which
assignment shall be expressly permitted under the Acquisition Agreement or shall
have been consented to by the Sellers and other parties to the Acquisition
Agreement in writing.”
 
 
The Selling Parties agree to execute and deliver to Buyer at Closing duly
executed counterparts of such consent in substantially the form of Exhibit 22 to
this Amendment.
 
23.           At Buyer’s request, after the Closing Seller shall deliver to
Buyer, with respect to each employee of Seller at the Theaters to whom Buyer has
offered employment, (i) the following information: such employee’s name,
address, social security number, job location, pay rate, and whether they have
been classified by Seller as an exempt or non-exempt employee for the purpose of
determining whether such employee is entitled to overtime pay, and (ii) a copy
of such employee’s most recent performance assessment.  As a material inducement
to Seller to make such disclosures to Buyer, Buyer hereby (a) all such
disclosures are made for informational purposes only and without any
representation, warranty or opinion as to any matter (including as to the
classification of any employee as an exempt or non-exempt employee or as to any
information contained in any such performance assessment), and (b) Buyer agrees
to indemnify, hold harmless and defend Seller (its successors and assigns) from
and against any matter arising from or in connection with the provision of such
information to Buyer.  Buyer’s indemnification obligations under this Section 23
shall not be subject to any minimum threshold, offset or deductible or to any
time limitation other than the applicable statute of limitations.
 
24.           Seller commits to make, or agrees to cause one or more of its
Affiliates to make, an additional loan to RDI of up to One Million Five Hundred
Thousand Dollars ($1,500,000), or such lesser amount as may be requested by RDI,
on or before July 31, 2008, provided that RDI delivers written notice of the
amount of such loan to Seller not later than June 30, 2008, and Seller commits
to make, or agrees to cause one or more of its Affiliates to make, an additional
loan to RDI of up to One Million Five Hundred Thousand Dollars ($1,500,000), or
such lesser amount as may be requested by RDI, on or before July 31, 2009,
provided that RDI delivers written notice of the amount of such loan to Seller
not later than June 30, 2009.  The parties also agree as follows with respect to
any loans made to RDI pursuant to this Section 24:  (a) such loans shall accrue
interest at the rate of 8.50% per annum, compounded annually; (b) all accrued
interest and the entire principal balance of such loans shall be all due and
payable on the date which is three (3) years after the Closing Date; and (c)
such loans shall be evidenced by one or more promissory notes otherwise
substantially in the form of Promissory Note attached
 
 
7

--------------------------------------------------------------------------------

 
 
as Exhibit C-1 to the Original Agreement (and not in the form attached as
Exhibit C-1 to this Agreement).
 
 
25.           Seller agrees, following the closing, to maintain the current
utilities serving the Theatres until February 29, 2008 in the name of
Seller.   Buyer agrees promptly to reimburse to Seller the cost of such
utilities against receipt of appropriate documentation.
 
This Amendment may be executed in two or more counterparts (including facsimile
counterparts), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 


 
[Signature page follows]
 

 
8

--------------------------------------------------------------------------------

 

IN WITHNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered as of the date first set forth above.
 

 
PACIFIC THEATRES EXHIBITION CORP.,
a California corporation
 
 
By:  /s/ James D.
Vandever                                                             
Name:  James Vandever
Its:        V. P.
 
 
 
CONSOLIDATED AMUSEMENT THEATRES, INC., a Hawaii corporation
 
 
By:  /s/ James D.
Vandever                                                             
Name:  James Vandever
Its:        V.P.
 
 
 
CONSOLIDATED AMUSEMENT THEATRES, INC., a Nevada corporation
 
 
By:  /s/ Andrzej
Matyczynski                                                             
Name:  Andrzej Matyczynski
Its:        CFO
 
 
 
/s/ Michael R.
Forman                                                             
MICHAEL FORMAN
 
 
 
/s/ Christopher S.
Forman                                                             
CHRISTOPHER FORMAN
 
 
 
READING INTERNATIONAL, INC.,
a Nevada corporation
 
 
By:  /s/ Andrzej
Matyczynski                                                             
Name:  Andrzej Matyczynski
Title:    CFO

 
 
9

--------------------------------------------------------------------------------

 